Exhibit 10.4

AMENDMENT NUMBER TWO

TO THE CELLU PARENT CORPORATION

2006 STOCK OPTION AND RESTRICTED STOCK PLAN

Pursuant to Section 9 of the Cellu Parent Corporation (“Corporation”) 2006 Stock
Option and Restricted Stock Plan (“Plan”), the Corporation hereby adopts this
Amendment Number Two to evidence the action of the Board of Directors of the
Corporation approving the following amendment to the Plan:

§ 1

By adding a new Section 12, IPO Vesting and Put Right, to read as follows:

Effective upon the consummation of the initial public offering of the common
stock of Cellu Tissue Holdings, Inc. (“CT”) as described in the Registration
Statement on Form S-1 (No. 333-162543) (the “Registration Statement”) filed with
the Securities and Exchange Commission on October 16, 2009, as amended from time
to time (the “IPO”), (1) each Participant listed on Exhibit A to this Amendment
(“Exhibit A Participant”) shall (upon consummation of the IPO) be deemed to have
satisfied in full any performance-based vesting condition (but not any
time-based vesting conditions not otherwise satisfied as of the consummation of
the IPO) for the Stock Options listed for such Exhibit A Participant on Exhibit
A, (2) each Participant listed on Exhibit B to this Amendment (“Exhibit B
Participant”) and Stan Trevisan shall be eligible to exercise any Stock Options
that are vested on or prior to the consummation of the IPO (“Vested Options”)
pursuant to the terms of the applicable Stock Option agreement using the
cashless exercise program approved by the Administrator for this purpose,
(3) each Exhibit B Participant who exercises his or her Vested Options during
the three business days following the distribution completion date of the IPO as
defined under Regulation M (which shall be determined by CT) (such period, the
“Put Period”)



--------------------------------------------------------------------------------

will have the right at the time of such exercise to put to CT the shares of
stock transferable upon such exercise (the “Transferable Shares”) (less any
shares applied to satisfy the exercise price or any applicable tax withholding)
subject to the terms and conditions of this Section 12, (4) this right to put
the Transferable Shares to CT (the “Put Right”) shall be effected at the initial
public offering price per share set forth on the cover of the final prospectus
forming part of the Registration Statement (“IPO Price”) and shall be limited to
the percentage of the Transferable Shares that is equal to the percentage of the
total number of shares of CT common stock held by Weston Presidio (following the
conversion of any shares of the Corporation in connection with the IPO) that
Weston Presidio sells in the IPO on the initial closing date of the IPO, (5) for
any Exhibit B Participant who elects to exercise his or her Vested Options using
the cashless exercise program and to exercise the Put Right, the shares applied
to satisfy the exercise price (and to satisfy any applicable tax withholding)
will be treated as having a fair market value equal to the IPO Price. The
Administrator shall have the power to establish such procedures as the
Administrator deems appropriate to effect this Section 12. If the IPO is not
consummated, this Section 12 shall be null and void ab initio.

§ 2

Except as otherwise expressly amended by this Amendment, all the provisions of
the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment Number Two to be
executed by its duly authorized officer as of this 27th day of January, 2010.

 

CELLU PARENT CORPORATION By:  

/s/ Russell C. Taylor

  Name:   Russell C. Taylor   Title:   President

 

2



--------------------------------------------------------------------------------

Exhibit A

Participants Vested in Performance Based Options

 

Name of Option Holder

   APF Performance Option
Grant Date    Unvested APF Performance
Options Subject to
Full Vesting

1. Bambi Gorman

   4/13/09    71

2. Stan Trevisan

   4/13/09    104

3. D’Arcy Schnekenburger

   4/13/09    156

4. Eddie Litton

   4/13/09    83

5. Gregory P. Destiche

   4/13/09    65

6. Gregory McNulty

   4/13/09    71

7. Katherine Hendricks

   4/13/09    32

8. Laura Luhm

   4/13/09    187

9. Michael Roache

   4/13/09    52

10. A. Michael Barsevich

   4/13/09    71

11. Anthony Sanders

   4/13/09    52



--------------------------------------------------------------------------------

Exhibit B

Participants Eligible for Put Right

A. Michael Barsevich

Umberto DeCal

Gregory P. Destiche

Christopher R. Fiedler

Kevin M. French

Maria Lana Graham

Bambi Gorman

Katherine Hendricks

Eddie Litton

Laura Luhm

John McGrath

Gregory McNulty

Stephen Michalko

Michael Roache

Anthony Sanders

Keith Schenk

D’Arcy Schnekenburger

Deborah Swenson